DETAILED ACTION
1.	This action is responsive to the following communication: Amendment filed on 01/04/2021.   

Allowable Subject Matter
2.	Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 2, 10 and 16, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Florian teaches the limitation: “a system for receiving change/edit request on the content stored through downloading, monitoring and uploading though a web page”. As noted by Applicant on page 9 “Florian does disclose that its system monitors a temporary copy of the content is monitored to determine when changes have been made (par. 0016, “e.g., by monitoring a ‘last changed’ file field, ‘last modified’ file field, or the like”), but there is no teaching that the specific operations which are performed on the temporary file are recorded or otherwise indicated by any change/edit request.”

But the claims recite a different combination of limitation: “a web-based interface configured to enable to access the content server; wherein the content server is configured to receive through the web-based interface a request from a sync agent deployed on a client computing device for a content stored at the content server, and to provide through the web-based interface the content to the sync agent in response to 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 25, 2021